Citation Nr: 1747260	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  15-39 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for insomnia disorder with other medical comorbidity, persistent, associated with left knee strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 2003 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017 at the RO.  A transcript of the hearing is associated with the record.


FINDING OF FACT

In September 2017, prior to the promulgation of a decision on the appeal, the Veteran indicated that he wished to withdraw his appeal on all issues.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for an initial evaluation in excess of 10 percent for insomnia disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).  

In a September 2017 statement, the Veteran notified the Board in writing that he wished to withdraw his appeal on all issues.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an initial evaluation in excess of 10 percent for insomnia disorder is dismissed.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


